DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bhaskar Kakarla (Reg. No. 54,627) on January 28, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Kakarla agreed.
The application has been amended as follows: 


Listing of Claims:
1.	(Currently Amended)	A system, comprising:
	a memory component having a register corresponding to a memory operation on a memory cell of the memory component; and
	a processing device, operatively coupled with the memory component, to:
	determine coefficients based on curve-fitting in-service data collected during in-service operation of the memory component, and 
	determine a dynamic temperature compensation trim that is used to modify the register to temperature compensate the memory operation, the determining of the dynamic temperature compensation trim being based on a temperature of the memory component and based on the coefficients,
,
wherein the curve-fitting is performed based on in-service data collected at two or more temperatures. 
2.	(Currently Amended)	The system of claim 1, wherein the coefficients correspond to a linear curve fit having a slope coefficient and an offset coefficient 
3.	(Currently Amended)	The system of claim 1, wherein the coefficients correspond to a non-linear curve fit 
4.	(Currently Amended)	The system of claim 1, wherein the curve-fitting is performed 
5.	(Original) The system of claim 1, wherein the curve-fitting is limited to a temperature range of the memory component in which performance values deviate from acceptable values by a predetermined amount. 
6.	(Original) The system of claim 1, wherein the curve fitting is performed for a plurality of temperature ranges that each cover at least a portion of the operating range of the memory component, and
wherein the determining of the coefficients includes determining sets of coefficients with each set of coefficients corresponding to each temperature range in the plurality of temperature ranges. 
7.	(Original) The system of claim 1, wherein the coefficients are determined for at least one of a read level temperature compensation or a program verify level temperature compensation trim, and

8.	(Currently Amended)	A method, comprising:
	determining coefficients based on curve-fitting in-service data collected during in-service operation of a memory component;
	determining a dynamic temperature compensation trim that is used to modify a register corresponding to a memory operation, the dynamic temperature compensation trim to temperature compensate the memory operation, the determining of the dynamic temperature compensation trim being based on a temperature of the memory component and based on the coefficients[[,]]; and
	storing the coefficients in one or more registers of the memory component, 
	wherein the in-service data includes at least one of read level calibration data or program verify level calibration data, where the program verify level calibration data checks a write operation voltage level, and
	wherein the curve-fitting is performed based on in-service data collected at two or more temperatures.  
9.	(Currently Amended)	The method of claim 8, wherein the coefficients correspond to a linear curve fit having a slope coefficient and an offset coefficient 
10.	(Currently Amended)	The method of claim 8, wherein the coefficients correspond to a non-linear curve fit 
11.	(Currently Amended)	The method of claim 8, wherein the curve-fitting is performed 
12.	(Original) The method of claim 8, wherein the curve-fitting is limited to a temperature range of the memory component in which performance values deviate from acceptable values by a predetermined amount.

wherein the determining of the coefficients includes determining sets of coefficients with each set of coefficients corresponding to each temperature range in the plurality of temperature ranges.
14.	(Original) The method of claim 8, wherein the coefficients are determined for at least one of a read level temperature compensation or a program verify level temperature compensation trim, and
wherein the coefficients are determined on at least one of a per memory component basis, on a word line group basis, or on a program level basis.
15.	(Currently Amended)	A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
determine coefficients based on curve-fitting in-service data collected during in-service operation of a memory component;
determine a dynamic temperature compensation trim that is used to modify a register corresponding to a memory operation, the dynamic temperature compensation trim to temperature compensate the memory operation, the determining of the dynamic temperature compensation trim being based on a temperature of the memory component and based on the coefficients, 
wherein the in-service data includes at least one of read level calibration data or program verify level calibration data, where the program verify level calibration data checks a write operation voltage level, and
wherein the curve-fitting is performed based on in-service data collected at two or more temperatures.  

17.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 15, wherein the coefficients correspond to a non-linear curve fit 
18.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 15, wherein the curve-fitting is performed 
19.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the curve-fitting is limited to a temperature range of the memory component in which performance values deviate from acceptable values by a predetermined amount.
20.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the curve fitting is performed for a plurality of temperature ranges that each cover at least a portion of the operating range of the memory component, and
wherein the determining of the coefficients includes determining sets of coefficients with each set of coefficients corresponding to each temperature range in the plurality of temperature ranges.
21.	(Previously Presented) The system of claim 1, wherein the in-service data is collected prior to normal operation of the memory component. 
22.	(Previously Presented) The method of claim 8, wherein the in-service data is collected prior to normal operation of the memory component.


ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1, 8 and 15 in the instant application is that prior arts do not teach of determine coefficients based on curve-fitting in-service data collected during in-service operation of a memory component, and determine a dynamic temperature compensation trim that is used to modify the register to temperature compensate the memory operation, the determining of the dynamic temperature compensation trim being based on a temperature of the memory component and based on the coefficients, wherein the in-service data includes at least one of read level calibration data or program verify level calibration data, where the program verify level calibration data checks a write operation voltage level, wherein the curve-fitting is performed based on in-service data collected at two or more temperatures. 
	The remaining claims 2-7, 9-14 and 16-23 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-23.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-23 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181